BAQUEE ANTAR SABUR V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-263-CR





BAQUEE ANTAR SABUR	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

Appellant Baquee Antar Sabur pleaded guilty to credit card abuse pursuant to a plea bargain.  Although the trial court certified that appellant had no right to appeal, he filed a notice of appeal on June 3, 2003, appealing from his conviction.  
See
 
Tex. R. App. P. 
25.2(a)(2), (d).  We dismiss the appeal.

On July 16, 2003, we informed appellant that unless he showed grounds for continuing the appeal it would be dismissed.  Appellant responded by claiming he was appealing from the trial court’s rulings on pretrial motions addressing his right to a speedy trial and self-representation.  Our review of the record does not reveal that appellant ever filed a motion for a speedy trial that was ruled on by the trial court.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A).  Appellant filed, on the other hand, a petition for writ of habeas corpus in the trial court raising the issue of speedy trial.  Appellant later appealed to this court the trial court’s ruling on the petition, and we refused to address the claim, stating that a pretrial habeas application was not the proper vehicle to raise a speedy trial claim.  
Ex parte Sabur
, Nos. 2-02-305-CR, 2-02-306-CR, 2-02-307-CR, 2-02-308-CR, slip op. at 2 (Tex. App.–Fort Worth Mar. 6, 2003, no pet.) (not designated for publication).  Appellant did not pursue the issue further in the trial court.  Furthermore, while appellant filed a motion for self-representation after his first attorney had been allowed to withdraw and a second attorney was appointed, no ruling was obtained on that motion.  Thus, appellant cannot appeal from that motion.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A).  Finally, appellant does not have the trial court’s permission to appeal. 
 See
 
Tex. R. App. P.
 25.2(a)(2)(B).    	

Because appellant has not shown grounds for continuing the appeal, we dismiss this appeal.  
See
 
Tex. R. App. P.
 43.2(f). 	







SAM J. DAY

JUSTICE



PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  August 21, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.